Case 8:19-cv-00011-VMC-CPT Document 20 Filed 06/06/19 Page 1 of 1 PageID 112




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 JOHN BROWN

         Plaintiff,

 v.                                                    CASE NO.: 8:19-cv-00011-VMC-CPT

 AMERICAN EXPRESS

         Defendant.

                              NOTICE OF PENDING SETTLEMENT

        PLAINTIFF, JOHN BROWN, by and through his undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff, JOHN BROWN, and Defendant, AMERICAN

EXPRESS, have reached a settlement with regard to this case and are presently drafting, finalizing, and

executing the settlement and dismissal documents. Upon execution of same, the parties will file the

appropriate dismissal documents with the Court.


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 6th day of June, 2019, a true and correct copy of the foregoing

was filed with the Clerk of the Court and served on the parties of record using the CM/ECF system.

                                                   Respectfully submitted,

                                                  /s/Heather H. Jones
                                                  Heather H. Jones, Esq.
                                                  Florida Bar No. 0118974
                                                  William “Billy” Peerce Howard, Esq.
                                                  Florida Bar No. 0103330
                                                  THE CONSUMER PROTECTION FIRM, PLLC
                                                  4030 Henderson Blvd.,
                                                  Tampa, FL 33629
                                                  Telephone: (813) 500-1500, ext. 205
                                                  Facsimile: (813) 435-2369
                                                  Heather@TheConsumerProtectionFirm.com
                                                  Billy@TheConsumerProtectionFirm.com
                                                  Attorney for Plaintiff
